            Case 1:20-cv-01456-TNM Document 18 Filed 08/10/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                        Plaintiff,
                                                              Case No. 20-1456
                v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                        Defendant.



                     JOINT MOTION TO SET BRIEFING SCHEDULE
                        ON DEFENDANT’S MOTION TO DISMISS

        Plaintiff Center for Democracy & Technology (“CDT”) and Defendant Donald

J. Trump (“the President” and with “CDT,” the “Parties”), by and through their

undersigned counsel, hereby jointly move to set a briefing schedule on Defendant

Trump’s Motion to Dismiss filed on August 3, 2020 (ECF No. 17).

             1. On August 3, 2020, the President filed a Motion to Dismiss the

Complaint in the above-captioned action.         Pursuant to Federal Rule of Civil

Procedure 12(a)(2), the President had 60 days after service of the Complaint on the

U.S. Attorney to prepare the Motion, the memorandum of points and authorities for

which is 32 pages long, containing 76 cited cases.

             2. Under the default timing rules, CDT would have fourteen days to oppose

(i.e., by Monday, August 17, 2020), and the President would have 7 days thereafter

to file a reply (i.e., by August 24, 2020).



737865176
            Case 1:20-cv-01456-TNM Document 18 Filed 08/10/20 Page 2 of 3




             3. The Parties request mutual 14-day extensions on their respective

deadlines such that CDT’s opposition would be due Monday, August 31, 2020, and

the President’s reply would be due September 21, 2020.

             4. Good cause exists to extend the deadlines for CDT’s opposition and the

President’s reply. This extension is warranted due to the limitations imposed by the

COVID-19 pandemic, which include counsel’s staff operating at reduced capacity,

office closures, and teleworking. In addition, certain members of CDT’s legal team

will be away on previously scheduled vacations during the default response period.

The requested extension of time for the reply memorandum would allow adequate

time for preparation of a response to the contentions in Plaintiff’s opposition

regarding the claim asserted in the Complaint, while also accommodating observance

of the Labor Day holiday, and the press of business and other litigation for which the

undersigned counsel is responsible in early September 2020.

             5. The extensions of time requested here are the first by CDT and the

President, and the requested extensions will not affect any Court-ordered dates or

deadlines because the Court has not set a pre-trial schedule, or a hearing on the

Motion.

             6. In accordance with this Court’s Standing Order and Local Civil Rule

7(m), the Parties conferred via email on August 6 and 7, 2020, regarding this Motion.

             NOW THEREFORE, the Parties hereby stipulate, agree, and jointly move

to extend Plaintiff CDT’s deadline to file and serve an opposition to the Motion to




                                            2
737865176
            Case 1:20-cv-01456-TNM Document 18 Filed 08/10/20 Page 3 of 3




Dismiss to Monday, August 31, 2020, and Defendant’s deadline to file and serve a

reply in support of the Motion to Dismiss, if any, to Monday, September 21, 2020.



Dated: August 10, 2020                        Respectfully submitted,

                                              By:    /s/ Andrew J. Pincus
                                                    Andrew J. Pincus
                                                    DC Bar No. 370762
                                                    MAYER BROWN LLP
                                                    1999 K Street N.W.
                                                    Washington, DC 20006-1101
                                                    Telephone: (202) 263-3000
                                                    Facsimile: (202) 263-3300
                                                    apincus@mayerbrown.com

                                                    Attorney for Plaintiff Center for
                                                    Democracy & Technology


                                              By:     /s/ Indraneel Sur
                                                    Indraneel Sur
                                                    Trial Attorney
                                                    DC Bar No. 978017
                                                    Federal Programs Branch,
                                                    Civil Division
                                                    United States Department of Justice
                                                    P.O. Box 883
                                                    Washington, DC 20044
                                                    Telephone: (202) 616-8448
                                                    Indraneel.Sur@usdoj.gov

                                                    Attorney for Donald J. Trump




                                          3
737865176
            Case 1:20-cv-01456-TNM Document 18-1 Filed 08/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                       Plaintiff,
                                                                 Case No. 20-1456
                 v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                       Defendant.



                                    [PROPOSED] ORDER

        Upon consideration of Plaintiff Center for Democracy & Technology (“CDT”) and

Defendant Donald J. Trump’s “Joint Motion to Set Briefing Schedule on Defendant’s Motion to

Dismiss” and finding good cause for the requested extensions therein, it is hereby ORDERED

that the Joint Motion is GRANTED. Plaintiff CDT shall file and serve an opposition to

the Motion to Dismiss by Monday, August 31, 2020, and Defendant Trump shall file

and serve a reply, if any, in support of the Motion to Dismiss by Monday, September

21, 2020.




                                                  Trevor N. McFadden
                                                  United States District Judge




737865275
